Case 19-20267     Doc 14    Filed 08/08/19 Entered 08/08/19 15:25:37       Desc Main
                              Document     Page 1 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
      IN THE MATTER OF                     IN PROCEEDINGS
                                           UNDER CHAPTER 7
      ZIGMAS MIKUZIS, JR
      DONNA MIKUZIS,                       CASE NO. 19-20267
                                           JUDGE: Hollis
                  DEBTORS
                                NOTICE OF MOTION
Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Peter N. Metrou, Metrou & Associates PC, 123 W Washington St Suite 216, Oswego, IL
60543
Saulius Modestas, Modestas Law Offices, P.C., 401 S. Frontage Road, Suite C, Burr
Ridge, IL 60527
Notified via US Postal Service
Zigmas Mikuzis, Jr, 620 Edgebrook Drive, Shorewood, IL 60431
Donna Mikuzis, 620 Edgebrook Drive, Shorewood, IL 60431

       Please take notice that on the 16th day of August, 2019, at the hour of 10:00
a.m. or as soon thereafter as I may be heard, I shall appear before the Honorable Judge
Pamela Hollis, at the United States Bankruptcy Court, Joliet City Hall, 150 West
Jefferson Street, 2nd Floor, Joliet, IL 60432 or before any other Bankruptcy Judge who
may be presiding in his/her place and stead and shall then and there present the
accompanying motion. At that time and place you may attend if you so choose.
Case 19-20267       Doc 14    Filed 08/08/19 Entered 08/08/19 15:25:37          Desc Main
                                Document     Page 2 of 5




                                AFFIDAVIT OF SERVICE

        The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtors at the address listed
below. Said copy was placed in an envelope addressed as listed below and placed in
the U.S. Mail on August 8, 2019, with first class postage prepaid. All other parties
entitled to notice received such notice electronically, through the office of the Clerk of
the Court.

                                   Respectfully Submitted,


                                   /s/ Michael N. Burke
                                   Mike Kalkowski ARDC #6185654
                                   Richard B. Aronow ARDC# 03123969
                                   Michael N. Burke ARDC#6291435
                                   Shapiro Kreisman & Associates, LLC
                                   2121 Waukegan Road, Suite 301
                                   Bannockburn, IL 60015
                                   (847) 291-1717
                                   Attorneys for Movant
                                   18-086095

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
Case 19-20267      Doc 14    Filed 08/08/19 Entered 08/08/19 15:25:37         Desc Main
                               Document     Page 3 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

      IN THE MATTER OF                       IN PROCEEDINGS
                                             UNDER CHAPTER 7
      ZIGMAS MIKUZIS, JR
      DONNA MIKUZIS,                         NO. 19-20267
                                             JUDGE: Hollis
                   DEBTORS

                MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       NOW COMES the Movant, U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS

INDIVIDUAL CAPACITY BUT SOLELY AS INDENTURE TRUSTEE FOR THE CIM

TRUST 2017-8 MORTGAGE-BACKED NOTES, SERIES 2017-8, by and through its

attorneys, Shapiro Kreisman & Associates, LLC, and moves this Court for the entry of

an order modifying the automatic stay, pursuant to 11 USC § 362(d) and in support

thereof states as follows:

1.     That the Debtors filed a Petition for relief under Chapter 7 of the U.S. Bankruptcy

Code on July 19, 2019.

2.     That the Movant is a Creditor of the Debtors, pursuant to a note secured by a

mortgage on the real property commonly known as: 620 Edgebrook Drive, Shorewood,

IL 60431.

3.     That the Debtors are in default under the terms of said note and mortgage for

failure to make the installment payments due November 1, 2017, in the amount of

$2,299.82; December 1, 2017, through November 1, 2018, each in the amount of

$2,026.04; and December 1, 2018, through August 1, 2019, each in the amount of
Case 19-20267         Doc 14   Filed 08/08/19 Entered 08/08/19 15:25:37         Desc Main
                                 Document     Page 4 of 5




$1,966.34. That default does not include attorneys' fees, costs of collection and other

advances and it does not constitute reinstatement.

4.     That the indebtedness due Movant as of August 2, 2019, is $362,301.77. Said

indebtedness is currently due Movant after applying all offsets and credits due Debtors.

5.     That the Debtors' schedules suggest that the fair market value of said property is

approximately $220,000.00.

6.     Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts,

contracts, judgments, mortgages, and security agreements in support of right to seek a

lift of the automatic stay and foreclose if necessary.

7.     That the Movant adopts the facts set forth in the Statement of Default as

additional allegations in support of this motion.

8.     That the Movant lacks adequate protection in that there is little or no equity in the

premises and that the Debtors are not making payments to the Movant as provided by

the mortgage and note.

9.     That the subject property is not necessary for an effective reorganization and the

Movant is entitled to relief pursuant to 11 USC § 362(d).

10.    That the Movant wishes to be reimbursed for the costs and attorneys' fees of

filing this motion.

11.    That, for the reasons set forth above, it would be inequitable to delay the

enforcement of any order modifying the automatic stay with respect to the Movant.
Case 19-20267       Doc 14    Filed 08/08/19 Entered 08/08/19 15:25:37          Desc Main
                                Document     Page 5 of 5




       WHEREFORE, U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS

INDIVIDUAL CAPACITY BUT SOLELY AS INDENTURE TRUSTEE FOR THE CIM

TRUST 2017-8 MORTGAGE-BACKED NOTES, SERIES 2017-8 prays that this Court

enter an order modifying the automatic stay to allow said creditor to foreclose the

mortgage or, in its sole discretion, to accept a short sale or deed in lieu of foreclosure

on the property known as:620 Edgebrook Drive, Shorewood, IL 60431; and that Federal

Bankruptcy Rule 4001(a)(3) be waived.



                                   Respectfully submitted,

                                   ___/s/ Michael N. Burke_______________________
                                   Attorney for U.S. BANK NATIONAL ASSOCIATION,
                                   NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY
                                   AS INDENTURE TRUSTEE FOR THE CIM TRUST
                                   2017-8 MORTGAGE-BACKED NOTES, SERIES
                                   2017-8


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
18-086095

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
